SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

199
KA 10-00554
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TREVOR J. LACROCE, DEFENDANT-APPELLANT.


KATHLEEN P. REARDON, ROCHESTER, FOR DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (AARON D. CARR OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered March 1, 2010. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of rape in the first degree (Penal Law § 130.35 [3]),
defendant contends that he was denied effective assistance of counsel.
To the extent that defendant’s contention survives his guilty plea
(see People v Bethune, 21 AD3d 1316, lv denied 6 NY3d 752), we
conclude that it is without merit. “Defense counsel negotiated ‘an
advantageous plea and nothing in the record casts doubt on the
apparent effectiveness of counsel’ ” (People v Gross, 50 AD3d 1577,
quoting People v Ford, 86 NY2d 397, 404).

     Defendant further contends that County Court abused its
discretion in failing to adjourn sentencing to enable him to appear
with the assistant public defender who represented him during the plea
and pre-plea proceedings (hereafter, plea counsel), and instead to
require him to appear at sentencing with an assistant public defender
who was available at that time (hereafter, substitute counsel). We
reject that contention. It is well established that “[t]he granting
of an adjournment for any purpose is a matter resting within the sound
discretion of the trial court” (People v Diggins, 11 NY3d 518, 524;
see People v Elliott, 62 AD3d 1098, 1099, lv denied 12 NY3d 924), and
we perceive no abuse of discretion here. After the People articulated
their understanding of the negotiated sentence, substitute counsel
informed the court that defendant had indicated that he was not
satisfied with her representation, and he requested the presence of
plea counsel. Upon further inquiry by the court, defendant said that
he wished to ask plea counsel certain questions, namely, whether he
                                 -2-                           199
                                                         KA 10-00554

would be allowed to pay the mandatory fees and surcharges after his
release from prison and in what manner he could obtain copies of the
transcripts from his various court appearances. In response to
defendant’s questions, substitute counsel requested that the surcharge
and the fees be deferred until defendant’s release from prison, and
the court explained to defendant that his assigned appellate counsel
would obtain the transcripts for purposes of an appeal. Thus, the
record reflects that the court and substitute counsel adequately
addressed defendant’s concerns, and there is no indication that
defendant was not satisfied with those responses or that he still
wished to speak with plea counsel prior to sentencing. Furthermore,
there is no indication in the record that substitute counsel “failed
to handle the matter in a competent and professional manner” (People v
Rodriguez, 126 AD2d 580, 581, lv denied 69 NY2d 954), or that she was
not “sufficiently familiar with the case and defendant’s background to
provide meaningful representation” (People v Michael A.M., 299 AD2d
931, 932; cf. People v Susankar, 34 AD3d 201, 202, lv denied 8 NY3d
849; People v Jones, 15 AD3d 208, 209). Indeed, the record reflects
that defendant was sentenced in accordance with the plea agreement
negotiated by plea counsel (see generally Rodriguez, 126 AD2d at 581;
People v Sprow, 104 AD2d 1056, 1057; cf. People v Darkel C., 68 AD3d
1129). Finally, the sentence is not unduly harsh or severe.




Entered:   April 1, 2011                       Patricia L. Morgan
                                               Clerk of the Court